DETAILED ACTION
Status of Claims
The present application is being examined under the AIA  first to file provisions.
This action is in reply to the amendment filed on 02/09/2022.
Claims 41-43 have been added.
Claims 1-20, 22, 30, and 38 have been canceled.
Claims 21, 23-29, 31-37, and 39-43 are currently pending and have been examined.
This action is FINAL.

Response to Arguments
Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive. 
Applicant argues #1:
Claims 21-40 are rejected under 35 U.S.C. 101 as allegedly directed to an abstract idea without significantly more. Without conceding the merits of the rejection, and in the interest of furthering prosecution independent claims 21, 29, and 37 have been amended. Applicant respectfully submits that the amended claims recite patentable subject matter. Accordingly, and in light of these amendments, Applicant respectfully requests that the 35 U.S.C. 101 rejection be withdrawn with respect to all pending claims.

Examiners response:
Examiner respectfully disagrees, the claims still amount to no more than applying the idea using generic computer components, as explained in the 101 rejection.
Applicant argues #2:
Without conceding to the position of the Office, Applicant has amended the independent claims. For example, claim 21 as amended recites, in part, "receiving, by the first device, at least two payment amounts entered by the first user through the display interface, wherein the at least two payment amounts respectively correspond to the at least two pieces of user identity information" and "transmitting, by the first device to a payment server, the at least two payment amounts to perform a payment operation that is from the first user to the two or more different users."



Examiners response:
Examiner respectfully disagrees, upon further consideration of the art, Bridges discloses these features in [0040], and [0050-0054], which discloses allowing a user to select multiple payees after scanning a QR code, enter the payment  amounts and transmit the payment amounts to perform the transactions.
	
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21, 23-29, 31-37, and 39-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, and fails step 2 of the analysis because the focus of the claims is not on the devices themselves or a practical application but rather directed towards an abstract idea,  the analysis is provided below.
Step 1 (Statutory Categories) - The claims pass step 1 of the subject matter eligibility test (see MPEP 2106(III)) as the claims are directed towards a system, method and non-transitory computer-readable medium. 
Step 2A – Prong One (Do the claims recite an abstract idea?) -  The idea is recited in the claims, in part, by:

obtaining, from the continuous text information, at least two pieces of user identity information associated with two or more different users;
displaying the at least two pieces of user identity information; 
receiving at least two payment amounts entered by the first user, wherein the at least two payment amounts respectively correspond to the at least two pieces of user identity information; and
 transmitting the at least two payment amounts to perform a payment operation that is from the first user to the two or more different users.
The steps of scanning by a first user pre-generated target information to obtain continuous text information…obtaining, from the continuous text information, at least two pieces of user identity information associated with two or more different users…displaying the at least two pieces of user identity information… receiving at least two payment amounts entered by the first user…, and transmitting the at least two payment amounts to perform a payment operation… under the broadest reasonable interpretation covers commercial or legal interactions (including marketing or sales activities or behaviors) but for the recitation of generic computer components.   That is other than reciting a first device, a display interface of the first device, an instant messaging program, a server/payment server, a non-transitory computer-readable storage medium, one or more computers with memory devices coupled to storage mediums,
Step 2A – Prong Two (Does the claim recite additional elements that integrate the judicial exception into a practical application?) - This judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of a first device, a display interface of the first device, an instant messaging program, a server/payment server, a non-transitory computer-readable storage medium, one or more computers with memory devices coupled to storage mediums.  The first device, display interface of the first device, instant messaging program, server/payment server, non-transitory computer-readable storage medium, and one or more computers with memory devices coupled to storage mediums are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and limits the judicial exception to the particular environment of mobile computers.  Mere instructions to apply the judicial exception using generic computer components and limiting the judicial exception to a particular environment are not indicative of a practical application (see MPEP 20106.05(f) and MPEP 20106.05(h)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed towards an abstract idea.
Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) - The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of using a first device, a display interface of the first device, an instant messaging program, a server/payment server, a non-transitory computer-readable storage medium, one or more computers with memory devices coupled to storage mediums to perform the steps of scanning by a first user pre-generated target information to obtain continuous text information…obtaining, from the continuous text information, at least two pieces of user identity information associated with two or more different users…displaying the at least two pieces of user identity information… receiving at least two payment amounts entered by the first user…, and transmitting the at least two payment amounts to perform a payment operation… amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The additional elements have been considered separately, and as an ordered combination, and do not add significantly more (also known as an “inventive concept”) to the judicial exception.  Further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), and Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); are well-understood routine and conventional, similar to the instant application claims which recites and sending and receiving data over network for making payments, and storing and retrieving information with regards to user and account identifiers for making payments.  Further, the displaying step falls to transform the claims into patent eligible material, as this is part of the field of use and technical environment in which the abstract idea is being implement and does not result in an improvement to additional elements (see MPEP 2106.05(h) Electric Power Group court decision). The claims are not patent eligible.
The dependent claims have been given the full analysis including analyzing the additional limitations both individually and in combination as a whole.  For instance, claims 25-27 further define the abstract idea and are all steps that fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas. The use of the instant messaging program, user device, payment server in claims 23, 24, and 28 is generally linking the use of the judicial exemption to a particular technical computing environment (mobile computers). The Dependent claims when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 23, 25-29, 31, 33-37, 39, and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Gillen (US Patent 10,223,664) “Gillen” in view of Bo, et al. (Chinese Patent Publication .
As per claim 21, Gillen discloses:
A computer-implemented method, comprising: col. 1 lines 24-41
obtaining, by the first device from the continuous text information, at least two pieces of user identity information associated with two or more different users;  see col. 16 lines 2-30, col. 17 lines 13-37, col. 18 lines 51-55 An action identifier may be one or more alphanumeric characters, symbols, images, sounds, icons, smileys, ideograms, colors, graphics, strings, codes, barcodes, tags, Aztec Codes, MaxiCodes, Data Matrices, Quick Response (QR) Codes, electronic representations, and/or the like. An action identifier may identify and/or trigger/initiate one or more actions that are to be carried out by an appropriate computing entity (e.g., carrier/transporter computing entity 100, user computing entity 110, payment computing entity 115, retailer computing entity 120, social media computing entity 125, mobile entity communications network)…After John (e.g., operating a user computing entity 110) provides the message (e.g., sends, transmits, posts, initiates, and/or similar word used herein interchangeably), an appropriate computing entity can analyze the message (Block 415 of FIG. 4A). Analyzing the message may include determining/identifying the users/parties of the message (e.g., consignor/sender and consignee/intended recipient of the SMS text message) and determining/identifying whether any action identifiers are present in the message… In FIGS. 11 and 12, #PayShipUPS and $$PayShipUPS are action identifiers that are used to trigger/initiate payment for the item and shipment of the item identified in or associated with the message using UPS. These action identifiers can also trigger payment disbursement to the seller for the item. Further, #SocialBuyUPS, *SocialBuyUPS, #GroupBuyUPS, and *GroupBuyUPS are action identifiers that are used to trigger/initiate the purchase of one or more items identified in or associated with the message using UPS in accordance with the corresponding group buying rules and/or social buying rules. As also shown in FIGS. 11 and 12, #PayShipCarrierName and $$PayShipCarrierName are action identifiers that are used to trigger/initiate payment for and shipment of the item identified in or associated with the message using the identified carrier/transporter entity. And *GroupBuyRetailerName and *SocialBuyRetailerName are action identifiers that are used to trigger/initiate purchase of one or more items identified in or associated with the message using the identified retailer in accordance with the corresponding group buying rules and/or social buying rules.
displaying, by the first device on a display interface of the first device, the at least two pieces of user identity information; and see fig. 18, showing the action identifier and users being displayed, col. 23 lines 23-36, In each of the above examples, the parties to the sales/purchase transaction are either included as part of the message and/or are determinable/identifiable from information/data in the message. For example, in FIG. 19, the parties are determinable/identifiable by their Twitter IDs in the message. The buyer is @JohnDoes899, and the retailer is @XYZCo. In FIG. 21, the parties are similarly determinable/identifiable: the buyer is John Doe (johndoe7), and the retailer is XYZ Co. In FIG. 25, the parties are determinable/identifiable from the phone numbers used to send and receive the text messages: the buyer is 555.888.1212, and the retailer is 87994. Further, in each message, an action identifier is included. In these particular examples, the action identifiers are #ShipUPS and YES.
Gillen does not expressly disclose the following, Bo, however discloses:
scanning, by a first device operated by a first user, pre-generated target information to obtain continuous text information;  [0010-0012], [0017], [0039], [0150-0156], [0181], [0269] The graphic code displayed is scanned by a camera… In summary, the information sharing apparatus provided in this embodiment obtains at least two unique identification strings corresponding to each of the original information to be shared, and combines the obtained at least two unique identification strings into an overall identification string; The string is converted into a graphic code; the graphic code is shared to the target terminal;… Obtaining at least two of the unique identifier strings that are obtained are arranged end to end in a predetermined order, and a predetermined separator is added between each two adjacent ones of the unique identifier strings to distinguish;… For example, in practical applications, the QR code encoding mode may be a QRCode two-dimensional code standard generation algorithm (GB/T 18284-2000), and a matrix containing the entire identification string is obtained by the two-dimensional code standard generation algorithm. QR code.
It would have been obvious to one of ordinary still in the art to include in method of conducting a payment with multiple payees of Gillen with the ability to combine the information into a single string and then convert the information into a QR code for sharing the information as taught by Bo, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, Bo provides a motivation that sharing information one by one vs combining the information into one string is not as time consuming for the user [0005].
Gillen does not expressly disclose the following, Bridges, however discloses:
receiving, by the first device, at least two payment amounts entered by the first user through the display interface, wherein the at least two payment amounts respectively correspond to the at least two pieces of user identity information; [0050-0053] When the user selects the "Select Payee" 220 tab, the apparatus may present to the user a menu of payee names, payee types, or the like. The payees are associated with the readable indicia… In some embodiments, the user may select multiple payees from the list of multiple payees… When the user selects the "Enter Payment Amount" 240 tab, the apparatus may present to the user an entry field into which the user may enter the payment amount. The payment amount is the amount of the transaction that the user must pay to complete the transaction… . In other embodiments, the payment amount may be determined or modified by the user. For example, the user may receive a subtotal from the merchant. The user may determine a tip amount he wishes to add on top of the subtotal amount and the tax amount. The apparatus may automatically update a total payment amount based on the subtotal, tax, and tip amounts.
transmitting, by the first device and to a payment server, the at least two payment amounts to perform a payment operation that is from the first user to the two or more different users. see fig. 3, [0040] [0050-054] After the QR code is captured, the apparatus may transmit to the user a payment amount associated with the transaction… In some embodiments, the user may select multiple payees from the list of multiple payees… When the user selects the "Enter Payment Amount" 240 tab, the apparatus may present to the user an entry field into which the user may enter the payment amount... When the user selects the "Complete Transaction" 250 tab, the apparatus may submit the payment information. Once the payment information is submitted, the apparatus may confirm that the user's payment source comprises sufficient funds needed to complete the transaction. Upon positive confirmation, the apparatus may retrieve the payment amount from the user's payment source and transfer the payment amount to the account associated with the QR code… FIG. 3 presents an exemplary block diagram of the system environment 300 for implementing the process flow described in FIG. 1 in accordance with embodiments of the present invention. As illustrated, the system environment 300 includes a network 310, a readable indicia 320, a system 330, and a user input system 340. Also shown in FIG. 3 is a user 345 of the user input system 340. The user input system 340 may be a mobile device described herein. The user 345 may be a person who uses the user input system 340 to execute a user application 347. The user application 347 may be an application to communicate with the readable indicia 320, system 330, perform a transaction, input information onto a user interface presented on the user input system 340, or the like.
It would have been obvious to one of ordinary still in the art at the time the invention was filed to modify Gillen with the ability to allow the user to enter a payment for the accounts after scanning the 

As per claim 23, Gillen discloses:
wherein the pre-generated target information includes a QR code, and the QR code is generated by an instant messaging program installed on a second device. see col. 16 lines 2-30, col. 17 lines 13-37, col. 18 lines 51-55 An action identifier may be one or more alphanumeric characters, symbols, images, sounds, icons, smileys, ideograms, colors, graphics, strings, codes, barcodes, tags, Aztec Codes, MaxiCodes, Data Matrices, Quick Response (QR) Codes, electronic representations, and/or the like. An action identifier may identify and/or trigger/initiate one or more actions that are to be carried out by an appropriate computing entity (e.g., carrier/transporter computing entity 100, user computing entity 110, payment computing entity 115, retailer computing entity 120, social media computing entity 125, mobile entity communications network)…After John (e.g., operating a user computing entity 110) provides the message (e.g., sends, transmits, posts, initiates, and/or similar word used herein interchangeably), an appropriate computing entity can analyze the message (Block 415 of FIG. 4A). Analyzing the message may include determining/identifying the users/parties of the message (e.g., consignor/sender and consignee/intended recipient of the SMS text message) and determining/identifying whether any action identifiers are present in the message…  A payment computing entity 115 may have access to a user's social media messages. An electronic message/notification may be an email message, a text-based message, an SMS message, an MMS message, a tweet, a retweet, a Yo, a notification, a status update, a post, a direct message, a picture, an image, a graphic, a video, a webpage, an icon-based message, a flash, a reply, a response, an update, a share, a vote, a blog, a reblog, a checkin, a tag, a presence, an event, a group message, a chat, a view, a read, and/or similar words used herein interchangeably depending on the platform/application being used…

As per claim 25, Gillen discloses:
wherein the user identity information includes at least one of account information, account number information, or bank card number information. see col. 26 lines 20-30, col. 28 lines 10-17, After John (e.g., operating a user computing entity 110) provides the message (e.g., sends, transmits, posts, initiates, and/or similar word used herein interchangeably), an appropriate computing entity can analyze the message (Block 415 of FIG. 4A). Analyzing the message may include determining/identifying the parties of the message (as noted above) and determining/identifying whether any action identifiers are present in the message… The message can identify the purchasing party based on the user's/party's Twitter ID, phone number, or user ID. Based on the message provided, an appropriate computing entity can determine/identify (e.g., resolve) the accounts/profiles for any parties using the Twitter IDs, phone numbers, or user ID. As part of initiating/triggering the purchase of the book, an appropriate computing entity can initiate/trigger payment for the book and the transfer of the requisite funds to any appropriate entities/parties (e.g., retailers, carriers/transporters, shippers).

As per claim 26, Gillen discloses:
using, by the first device, the at least two pieces of sub-text information as the at least two pieces of user identity information.  see col. 26 lines 20-30, col. 28 lines 10-17, After John (e.g., operating a user computing entity 110) provides the message (e.g., sends, transmits, posts, initiates, and/or similar word used herein interchangeably), an appropriate computing entity can analyze the message (Block 415 of FIG. 4A). Analyzing the message may include determining/identifying the parties of the message (as noted above) and determining/identifying whether any action identifiers are present in the message… The message can identify the purchasing party based on the user's/party's Twitter ID, phone number, or user ID. Based on the message provided, an appropriate computing entity can determine/identify (e.g., resolve) the accounts/profiles for any parties using the Twitter IDs, phone numbers, or user ID. As part of initiating/triggering the purchase of the book, an appropriate computing entity can initiate/trigger payment for the book and the transfer of the requisite funds to any appropriate entities/parties (e.g., retailers, carriers/transporters, shippers).
Gillen does not expressly disclose the following, Bo, however, discloses:
wherein obtaining, by the first device from the continuous text information, the at least two pieces of user identity information associated with the two or more different users comprises: removing, by the first device, one or more separation string in the continuous text information to obtain at least two pieces of sub-text information; and [0112-0119], [0177], [0212] Detecting whether the data is data including at least two unique identification strings and a predetermined delimiter exists between every two adjacent unique identification strings… Parsing the entire identifier string to obtain a unique identifier string corresponding to each of the at least two original information to be shared… For example, if there are four applications, the corresponding unique identification strings are “322”, “6001”, “2350”, “1206”, and the space identifier is used as a separator, and the unique identification strings corresponding to the above four applications are predetermined… For example, if the overall identification string to be parsed is "322 6001 2305 1206", then the four unique identification strings can be parsed as "322", "6001", "2350", "1206", and the above four unique The identification strings each represent four original information to be shared.
It would have been obvious to one of ordinary still in the art to include in method of conducting a payment with multiple payees of Gillen with the ability to remove the separator string when identifying the pieces of information being shared via text as taught by Bo, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have 

As per claim 27, Gillen discloses:
wherein obtaining, by the first device from the continuous text information, the at least two pieces of user identity information associated with the two or more different users comprises: transmitting, by the first device to a server, the continuous text information; col. 18 lines 51-65, After John (e.g., operating a user computing entity 110) provides the message (e.g., sends, transmits, posts, initiates, and/or similar word used herein interchangeably), an appropriate computing entity can analyze the message (Block 415 of FIG. 4A). Analyzing the message may include determining/identifying the users/parties of the message (e.g., consignor/sender and consignee/intended recipient of the SMS text message) and determining/identifying whether any action identifiers are present in the message. That is, an appropriate computing entity can determine/identify whether any action identifiers in the form of alphanumeric characters, symbols, images, sounds, icons, smileys, ideograms, colors, graphics, strings, codes, barcodes, tags, Aztec Codes, MaxiCodes, Data Matrices, QR Codes, electronic representations, and/or the like are present in the message.
using, by the first device, the at least two pieces of sub-text information as the at least two pieces of user identity information. see col. 26 lines 20-30, col. 28 lines 10-17, After John (e.g., operating a user computing entity 110) provides the message (e.g., sends, transmits, posts, initiates, and/or similar word used herein interchangeably), an appropriate computing entity can analyze the message (Block 415 of FIG. 4A). Analyzing the message may include determining/identifying the parties of the message (as noted above) and determining/identifying whether any action identifiers are present in the message… The message can identify the purchasing party based on the user's/party's Twitter ID, phone number, or user ID. Based on the message provided, an appropriate computing entity can determine/identify (e.g., resolve) the accounts/profiles for any parties using the Twitter IDs, phone numbers, or user ID. As part of initiating/triggering the purchase of the book, an appropriate computing entity can initiate/trigger payment for the book and the transfer of the requisite funds to any appropriate entities/parties (e.g., retailers, carriers/transporters, shippers).
Gillen does not expressly disclose the following, Bo, however discloses:
receiving, by the first device from the server, at least two pieces of sub-text information; and [0020], [0029-0030], [0042], [0267] The information obtaining unit 782 is configured to obtain, according to the unique identifier string parsed by the identifier string parsing unit 781, at least two pieces of introduction information of the original information to be shared from the server, and display the information;… Detecting whether the data carried by the graphic code is an overall identification string, and the overall identification string is obtained by combining a unique identification string corresponding to at least two original information to be shared… And if the detection result is the overall identifier string, acquiring the at least two original information to be shared according to the overall identifier string.
It would have been obvious to one of ordinary still in the art to include in method of conducting a payment with multiple payees of Gillen with the ability to remove the separator string when identifying the pieces of information being shared via text as taught by Bo, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, Bo provides a motivation that sharing information one by one vs combining the information into one string is not as time 

As per claim 28, Gillen discloses:
wherein one of the two or more different users is a payee or a business, and the user of the first device is a payor or a customer of the business. col.10 lines 61 – col. 11 line 12, col. 16 lines 22-29 and 56-65, and fig. 18 @XYZCo#PayShipUPS wherein the payor could scan and pay shipping to the carrier (UPS) and pay for the item to the merchant (XYZCo),  In one embodiment, a payment computing entity 115 may include one or more components that are functionally similar to those of the carrier/transporter computing entity 100, the user computing entity 110, the retailer computing entity 120, social media computing entity 125, and/or the like… An action identifier may identify and/or trigger/initiate one or more actions that are to be carried out by an appropriate computing entity (e.g., carrier/transporter computing entity 100, user computing entity 110, payment computing entity 115, retailer computing entity 120, social media computing entity 125, mobile entity communications network). Exemplary action identifiers are shown in FIGS. 11, 12, 13A, and 13B… As also shown in FIGS. 11 and 12, #PayShipCarrierName and $$PayShipCarrierName are action identifiers that are used to trigger/initiate payment for and shipment of the item identified in or associated with the message using the identified carrier/transporter entity. And *GroupBuyRetailerName and *SocialBuyRetailerName are action identifiers that are used to trigger/initiate purchase of one or more items identified in or associated with the message using the identified retailer in accordance with the corresponding group buying rules and/or social buying rules.

As per claim 31, Gillen discloses:
wherein the pre-generated target information includes a QR code, and the QR code is generated by an instant messaging program installed on a second device operated by one of the two or more different users. see col. 16 lines 2-30, col. 17 lines 13-37, col. 18 lines 51-55 An action identifier may be one or more alphanumeric characters, symbols, images, sounds, icons, smileys, ideograms, colors, graphics, strings, codes, barcodes, tags, Aztec Codes, MaxiCodes, Data Matrices, Quick Response (QR) Codes, electronic representations, and/or the like. An action identifier may identify and/or trigger/initiate one or more actions that are to be carried out by an appropriate computing entity (e.g., carrier/transporter computing entity 100, user computing entity 110, payment computing entity 115, retailer computing entity 120, social media computing entity 125, mobile entity communications network)…After John (e.g., operating a user computing entity 110) provides the message (e.g., sends, transmits, posts, initiates, and/or similar word used herein interchangeably), an appropriate computing entity can analyze the message (Block 415 of FIG. 4A). Analyzing the message may include determining/identifying the users/parties of the message (e.g., consignor/sender and consignee/intended recipient of the SMS text message) and determining/identifying whether any action identifiers are present in the message…  A payment computing entity 115 may have access to a user's social media messages. An electronic message/notification may be an email message, a text-based message, an SMS message, an MMS message, a tweet, a retweet, a Yo, a notification, a status update, a post, a direct message, a picture, an image, a graphic, a video, a webpage, an icon-based message, a flash, a reply, a response, an update, a share, a vote, a blog, a reblog, a checkin, a tag, a presence, an event, a group message, a chat, a view, a read, and/or similar words used herein interchangeably depending on the platform/application being used…

As per claim 39, Gillen discloses:
wherein the pre-generated target information includes a QR code, and the QR code is generated by an instant messaging program installed on a second device operated by one of the two or more different users. see col. 16 lines 2-30, col. 17 lines 13-37, col. 18 lines 51-55 An action identifier may be one or more alphanumeric characters, symbols, images, sounds, icons, smileys, ideograms, colors, graphics, strings, codes, barcodes, tags, Aztec Codes, MaxiCodes, Data Matrices, Quick Response (QR) Codes, electronic representations, and/or the like. An action identifier may identify and/or trigger/initiate one or more actions that are to be carried out by an appropriate computing entity (e.g., carrier/transporter computing entity 100, user computing entity 110, payment computing entity 115, retailer computing entity 120, social media computing entity 125, mobile entity communications network)…After John (e.g., operating a user computing entity 110) provides the message (e.g., sends, transmits, posts, initiates, and/or similar word used herein interchangeably), an appropriate computing entity can analyze the message (Block 415 of FIG. 4A). Analyzing the message may include determining/identifying the users/parties of the message (e.g., consignor/sender and consignee/intended recipient of the SMS text message) and determining/identifying whether any action identifiers are present in the message…  A payment computing entity 115 may have access to a user's social media messages. An electronic message/notification may be an email message, a text-based message, an SMS message, an MMS message, a tweet, a retweet, a Yo, a notification, a status update, a post, a direct message, a picture, an image, a graphic, a video, a webpage, an icon-based message, a flash, a reply, a response, an update, a share, a vote, a blog, a reblog, a checkin, a tag, a presence, an event, a group message, a chat, a view, a read, and/or similar words used herein interchangeably depending on the platform/application being used…

As per claims 29, and 33-36.  Claims 29, and 33-36 recite substantially similar limitations to those found in claims 21, and 25-28, respectively.  Therefor claims 29, and 33-36 are rejected under the same art and 
As per claims 37, and 41-43.  Claims 37, and 41-43 recite substantially similar limitations to those found in claims 21, and 25-27.  Therefor claims 37, and 41-43 are rejected under the same art and rational as claims 21, and 25-27.  Furthermore, Gillen discloses a system comprising and one or more computers, having one or more non-transitory computer readable medium storing one more instructions executable by the computers [see col. 1 lines 41-46 and 62-67].

Claim 24, 32, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Gillen in view of Bo in view of Bridges in view of Sharp, et al. (US Patent Application Publication 20160012465), “Sharp”.

As per claim 24, Gillen does not expressly disclose the following, Sharp, however discloses:
wherein the pre-generated target information is scanned by using an instant messaging program installed on the first device. [0082], [0705] According to some embodiments, transactions, and/or one or more steps thereof, may be performed by, exclusively by, or may be performed using any one or more of a mobile messaging application communication, an SMS/MMS communication, an electronic mail communication, a web-based fillable form-based entry and submission, a phone call (using keypad entries or verbal commands to an automated attendant), one or more inputs or replies to public or private (e.g., “direct”) messaging… During the step of importing, image data may be converted to text using software; for example, in some embodiments, after the step of scanning one or more scannable images, data contained within the indicia or image-based information may be processed into text or character-based data and/or imported into a relevant field (e.g., an email communication, an SMS/MMS/Mobile messaging communication, a social media post communication, etc.).
It would have been obvious to one of ordinary still in the art at the time the invention was filed to modify Gillen with the ability to use a messaging app to perform the scanning as taught by Sharp, doing so further allows messaging app to carry out payment method and scanning operations [0082, 0705].
As per claim 32.  Claim 32 recites substantially similar limitations to those found in claim 24.  Therefor claim 32 is rejected under the same art and rational as claim 24.  Furthermore, Gillen discloses a non-transitory computer readable medium storing one more instructions executable by a computer [see col. 1 lines 41-46 and 62-67].
As per claim 40.  Claim 40 recites substantially similar limitations to those found in claim 24.  Therefor claim 40 is rejected under the same art and rational as claim 24.  Furthermore, Gillen discloses a system comprising and one or more computers, having one or more non-transitory computer readable medium storing one more instructions executable by the computers [see col. 1 lines 41-46 and 62-67].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564. The examiner can normally be reached Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY S. CUNNINGHAM II
Primary Examiner
Art Unit 3694



/GREGORY S CUNNINGHAM II/Primary Examiner, Art Unit 3694